Case 5:17-cv-00220-LHK Document 1161-3 Filed 01/07/19 Page 1 of 13




                     Case Clip(s) Detailed Report




                            Qualcomm



                  Saturday, January 05, 2019, 3:17:28 PM
                 Case 5:17-cv-00220-LHK Document 1161-3 Filed 01/07/19 Page 2 of 13
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 3:17:28 PM

                                                          Qualcomm



     Jacobs, Paul (Vol. 01) - 04/17/2018                                            1 CLIP (RUNNING 00:33:40.881)



          Good morning. ...
          PJ                                   44 SEGMENTS (RUNNING 00:33:40.881)

          1. PAGE 11:03 TO 11:06 (RUNNING 00:00:05.656)

                     03           Q      Good morning.
                     04           A      Good morning.
                     05           Q      It's "Dr." Jacobs; correct?
                     06           A      If you want.
          2. PAGE 76:16 TO 76:17 (RUNNING 00:00:04.116)

                     16         Q        I'm going to hand you what's been marked
                     17    CX7041.
          3. PAGE 76:19 TO 76:23 (RUNNING 00:00:18.637)

                     19               MR. CHESLER: Thanks.
                     20    BY MS. MILICI:
                     21         Q     And this has a Bates-stamp
                     22    Q2014FTC03399394. And it's an e-mail from Paul
                     23    Jacobs to Bill Keitel, dated October 21st, 2005.
          4. PAGE 78:04 TO 78:15 (RUNNING 00:00:33.283)

                     04         Q     And then in the next paragraph, you say,
                     05    "As we discussed, it is difficult for us to reduce
                     06    Motorola's royalties given the impact it could have
                     07    on other license agreements." Do you see that?
                     08         A     Yes.
                     09         Q     What did you mean?
                     10         A     Oh, of that particular sentence?
                     11         Q     Yes.
                     12         A     I assume it meant that we -- if we
                     13    reduced Motorola's royalties, then it would have --
                     14    we would need to reduce other people's royalties so
                     15    that everybody was, you know, roughly the same.
          5. PAGE 78:16 TO 78:25 (RUNNING 00:00:36.287)

                     16         Q     Do you understand that everyone had
                     17    roughly the same royalties?
                     18         A     I actually don't -- I mean, I can't
                     19    remember -- and I probably didn't even know at the
                     20    time all the details of everybody's license
                     21    agreements, but, in general, that was -- the notion
                     22    was that we try to keep things as -- as even as we
                     23    could across the industry, but I don't know -- I
                     24    can't sit here and tell you I could pick up contract
                     25    "X," "Y," or "Z" and point to it, specifically.
          6. PAGE 83:15 TO 83:21 (RUNNING 00:00:27.160)

                     15               In this instance, Motorola was asking for
                     16    a reduction in royalties and Qualcomm was giving a
                     17    counteroffer of a marketing incentive payment
                     18    that -- that would be conditioned on Motorola using
                     19    Qualcomm's chips in some percentage of its WCDMA
                     20    phones?
                     21         A     That's what it looks like, yes.
          7. PAGE 92:21 TO 93:08 (RUNNING 00:01:02.565)

                     21           Q      I'll hand you what's been marked CX7225.

CONFIDENTIAL                                                                                              page 1
                 Case 5:17-cv-00220-LHK Document 1161-3 Filed 01/07/19 Page 3 of 13
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 3:17:28 PM

                                                             Qualcomm

                   22      This has a Bates-stamp Q2017MDL1_00255347.
                   23                 (Exhibit CX7225 marked)
                   24                 THE WITNESS: Yes.
                   25      ///
             00093:01      BY MS. MILICI:
                   02           Q     And on this first page in the middle of
                   03      the page, there's an e-mail from you dated
                   04      January 9th, 2006. It says, "We will be having a
                   05      number of meetings with operators in the next week
                   06      and we need to have an acceptable slide deck to show
                   07      them." Do you see that?
                   08           A     Yes.
          8. PAGE 110:22 TO 111:06 (RUNNING 00:00:53.235)

                   22           Q     Okay. Can you turn to page 26 of the
                   23      document. And this is a slide that's titled, "3GPP
                   24      Contributions"?
                   25           A     Hmm-hmm.
             00111:01           Q     And this pie chart shows that Qualcomm
                   02      contributed 12.5 percent -- or had a share of the
                   03      contribution of 12.5 percent? Do you see that?
                   04           A     Yeah. I think what it's saying that
                   05      12 -- of all the documents that were submitted,
                   06      Qualcomm submitted 12.5 percent of those documents.
          9. PAGE 150:20 TO 150:20 (RUNNING 00:00:04.482)

                     20           Q      Okay.   I'm going to hand you CX7224.
          10. PAGE 150:23 TO 151:06 (RUNNING 00:00:36.383)

                   23      BY MS. MILICI:
                   24           Q     So the Bates-stamp Q2017MDL1_01125900.
                   25      Do you see that?
             00151:01           A     Yes.
                   02           Q     And the first e-mail in this chain is
                   03      from somebody named Andrew Gilbert. It starts on
                   04      page 3. It's from Andrew Gilbert to Paul Jacobs and
                   05      a number of other people?
                   06           A     Hmm-hmm.
          11. PAGE 152:14 TO 153:24 (RUNNING 00:01:48.808)

                   14            Q    And then the text of the e-mail says,
                   15      "There was a really excellent portion of the
                   16      presentation we made to DG Comp related to" a way
                   17      WCDMA -- sorry -- "a way to look at the proportion
                   18      of valuable IP in the WCDMA standard." Do you see
                   19      that?
                   20            A    I do.
                   21            Q    And it says that, "A way of looking at it
                   22      showed the percentage of citations we had." Do you
                   23      see that?
                   24            A    Yes.
                   25            Q    Do you know what that refers to?
             00153:01            A    I -- I think I do, but I'm not positive.
                   02      I think what it was -- so when -- citations means
                   03      another patent refers to a previous patent. So I
                   04      think that's what it means is that -- it's like a --
                   05      like when Google ranked websites, they did it by
                   06      looking at what websites linked to that particular
                   07      website. And that's how they promoted it, or made
                   08      it higher, or lower in the ranking. So this was the
                   09      kind of thing that says: If somebody made a good
                   10      patent -- like, not one that just twiddled the bits,
                   11      but actually something fundamental -- then people
                   12      take those patents, and they build on top of them.
                   13      That's the idea of the patent system that you


CONFIDENTIAL                                                                          page 2
                 Case 5:17-cv-00220-LHK Document 1161-3 Filed 01/07/19 Page 4 of 13
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 3:17:28 PM

                                                             Qualcomm

                     14    publish -- the patent, and then other people can see
                     15    it, and they can innovate and do things. And so the
                     16    ex -- excuse me -- to extent that a patent -- a
                     17    later patent refers to an earlier one, it means that
                     18    the person that was doing the later innovation was
                     19    building off of something that they saw on a patent.
                     20               And so the idea of this is that patents
                     21    are -- could you look as one measure of value, not
                     22    necessarily dollar value, but just technical value,
                     23    you could look at based off of how many patents
                     24    later on referred to that earlier patent.
          12. PAGE 153:25 TO 154:24 (RUNNING 00:01:01.459)

                   25           Q     Okay. And you write in this e-mail, "We
             00154:01      should use this to show that we are not unfair." Do
                   02      you see that?
                   03           A     I do.
                   04           Q     And what did you mean by, "use this to
                   05      show that we are not unfair"?
                   06           A     Well, I assume this probably happened
                   07      after I had gone around and talked to a lot of
                   08      operators. But if you show people that the
                   09      technical value of your patents is very high, as
                   10      opposed to some of the patents as we discussed
                   11      earlier that are just bit-twiddling ones and are
                   12      only valuable because they're in a patent -- in a
                   13      standard, this shows that these patents are valuable
                   14      intrinsically; that they aren't necessarily valuable
                   15      just because they're in a standard. They're
                   16      available because they were technical innovations
                   17      that were important technical innovations, and we
                   18      would just that they were technical innovations
                   19      because other people thought they were important
                   20      enough to build new innovations on top of them.
                   21           Q     All right. And if you go to the
                   22      e-mail -- the last e-mail -- one at the very top of
                   23      the first page.
                   24           A     Yeah.
          13. PAGE 154:25 TO 155:20 (RUNNING 00:00:56.067)

                   25           Q     That's an e-mail from you to Steve
             00155:01      Altman. And you say, "I've made the point that it
                   02      isn't a good metric going forward since the system
                   03      can be gamed." Do you see that?
                   04           A     Yes.
                   05           Q     And what do you mean by "the system can
                   06      be gamed"?
                   07           A     So there's redacted stuff. So I'm not
                   08      100 percent sure. But I think what it's referring
                   09      to is the same thing that happens with, like, search
                   10      engine optimization. If I use the name analogy,
                   11      people get their pages up by doing things to make
                   12      references to a patent.
                   13                 So you've got a bunch of people to say:
                   14      Oh, well, here's a patent that's not that valuable,
                   15      but we're all going to write patents that reference
                   16      it to try to make its value come up -- that would be
                   17      a way of gaming the system.
                   18           Q     Are there other ways to game that system?
                   19           A     I'm sure there are, but I'd have to sit
                   20      here and be creative to figure them out (Laughter).
          14. PAGE 157:21 TO 158:05 (RUNNING 00:00:30.851)

                     21         Q     Do you have an understanding of what
                     22    Qualcomm's market share was in cdma2000 chips while


CONFIDENTIAL                                                                          page 3
                 Case 5:17-cv-00220-LHK Document 1161-3 Filed 01/07/19 Page 5 of 13
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 3:17:28 PM

                                                             Qualcomm

                   23      you were CEO?
                   24           A     I know that at certain points we had high
                   25      percentages of the market for cdma2000 chips but --
             00158:01      if that's a market, I don't know.
                   02           Q     And when you say "high percentages," what
                   03      do you mean?
                   04           A     That most people were using our cdma2000
                   05      chips.
          15. PAGE 168:14 TO 168:15 (RUNNING 00:00:05.657)

                     14         Q        Okay.   Let's move on.    I'll hand you
                     15    CX7042.
          16. PAGE 168:19 TO 169:02 (RUNNING 00:00:43.928)

                   19           Q     This is Bates-stamped Q2014FTC03592698.
                   20      And the e-mail is from Kathleen Young to qcbod?
                   21           A     Yes.
                   22           Q     And is "qcbod" an e-mail address for the
                   23      board?
                   24           A     Yes.
                   25           Q     And who's Kathleen Young?
             00169:01           A     She is the secretary -- CFO's secretary.
                   02      So she was Bill Keitel's assistant at that point.
          17. PAGE 169:03 TO 169:12 (RUNNING 00:00:58.502)

                     03         Q     All right. And the PowerPoint attached
                     04    is about a Motorola License Amendment. See that?
                     05         A     Yes.
                     06         Q     Are you familiar with this?
                     07         A     I think this -- I mean, it's possible
                     08    this is the one that Ron Garriques did. I mean, I
                     09    don't know the specific time but this looks like the
                     10    sort of things that -- that they agreed so.
                     11               So -- yeah. Essentially, they gave us
                     12    not to assert. Didn't remember the details of it.
          18. PAGE 169:13 TO 169:17 (RUNNING 00:00:19.395)

                     13         Q     All right. On page 2, at the second
                     14    bullet, under "Key terms," it says, "Motorola agrees
                     15    not to assert its cdma2K and WCDMA-essential patents
                     16    against our chip customers." Do you see that?
                     17         A     Yes. Yeah.
          19. PAGE 171:09 TO 171:24 (RUNNING 00:00:36.313)

                     09         Q     Right. And on page 3 under the Executive
                     10    Summary, the first bullet says, "Pass-through rights
                     11    for Motorola have significant value for Qualcomm"?
                     12         A     Yes.
                     13         Q     See that?
                     14         A     Yes.
                     15         Q     And then it says under that, "Help QCT
                     16    gain market share through greater IP protection for
                     17    its customers"?
                     18         A     Yes.
                     19         Q     Did having pass-through rights from other
                     20    patent holders help QCT gain market share?
                     21         A     Yeah. I said earlier, to the extent we
                     22    had the ability to do that and other chip
                     23    competitors didn't do that, then we were in a
                     24    stronger competitive position. No question.
          20. PAGE 176:15 TO 176:15 (RUNNING 00:00:02.517)

                     15           Q      This is CX6605.



CONFIDENTIAL                                                                          page 4
                 Case 5:17-cv-00220-LHK Document 1161-3 Filed 01/07/19 Page 6 of 13
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 3:17:28 PM

                                                             Qualcomm

          21. PAGE 176:19 TO 177:21 (RUNNING 00:01:18.494)

                   19           Q     And this has a Bates-stamp
                   20      QNDCAL04808594. And there's an e-mail from you
                   21      starting this chain that's dated May 5th, 2007.
                   22           A     Yup.
                   23           Q     You see that?
                   24           A     Yup.
                   25           Q     And you wrote, "I have enclosed some
             00177:01      initial thinking on potential scenarios for
                   02      restructuring the company"?
                   03           A     Yes.
                   04           Q     So would it be fair to infer that you
                   05      started thinking about how the company could be
                   06      split -- how a split company could be restructured
                   07      around May 2007?
                   08           A     That seems a reasonable assumption.
                   09           Q     And there's a response from Marv Blecker
                   10      that says, "I've added a few pros and cons." You
                   11      see that?
                   12           A     Yup.
                   13           Q     And then if you look at the attachment,
                   14      there's a -- there are a couple of scenarios
                   15      proposed, and then some pros and cons of each one?
                   16           A     Yes.
                   17           Q     Did you draft the initial document?
                   18           A     I believe I did.
                   19           Q     And then the -- the edits are from Marv
                   20      Blecker?
                   21           A     That's what it looks like.
          22. PAGE 182:19 TO 184:22 (RUNNING 00:02:44.257)

                   19           Q     All right. Number 11 there says,
                   20      "Without chip business, more licensees, potential
                   21      licensees might fight QTL license demands." Do you
                   22      see that?
                   23           A     Yes.
                   24           Q     And was that one of the cons of
                   25      separating QTL from the rest of Qualcomm?
             00183:01           A     I mean, what -- what he's talking about,
                   02      and that's Marv's thing -- but the point there is
                   03      that you -- by being a partner with companies on
                   04      the -- on the chip side like you're helping them get
                   05      their products out and when there's a new
                   06      technology, that new technology often shows up in
                   07      the form of a new chip and so forth.
                   08                 So the idea is that you're a closer
                   09      partner with somebody through the combination of the
                   10      two businesses than you would on any business alone;
                   11      that if the licensing business was going out, and
                   12      they didn't see that the licensing business would on
                   13      its standalone basis was helping them -- helping a
                   14      handset manufacturer get a new product with new
                   15      technology into the market, then they might be less
                   16      likely to, you know, be willing to negotiate on a
                   17      friendly basis with you.
                   18                 And it's true in general of the licensing
                   19      business. I mean, in general, if you're negotiating
                   20      with somebody and you have a good rapport with them,
                   21      you're more likely to give them the benefit of the
                   22      doubt on things, as opposed to being untrusting of
                   23      them, and, therefore, you're more likely to find
                   24      compromised positions, as opposed to ones where it's
                   25      a strict quid pro quo; like, you give me this much,
             00184:01      I value this -- yeah, you know, how negotiations go.
                   02           Q     So I just want to understand this.
                   03                 So this here says, "Without chip business

CONFIDENTIAL                                                                          page 5
                 Case 5:17-cv-00220-LHK Document 1161-3 Filed 01/07/19 Page 7 of 13
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 3:17:28 PM

                                                             Qualcomm

                     04    more licensees, potential licensees might fight QTL
                     05    license demand."
                     06         A     Right.
                     07         Q     And you think that's true; correct?
                     08         A     Yeah. I think that without the chip
                     09    business -- like a QTL standing on its own, naked,
                     10    going to somebody to get a license -- when that
                     11    company doesn't see kind of the whole Qualcomm
                     12    helping them bring out new products and they just
                     13    see this as, okay, it's a license for technology,
                     14    yeah, I think they're less -- you know, they're less
                     15    amenable. They look at you less as your partner and
                     16    more as somebody who's coming and asking for stuff.
                     17               And there -- it's not like a definitive
                     18    thing. It's more like a shading of something.
                     19    You're more likely to do it. I think that's what he
                     20    was saying. Without sort of the working
                     21    interrelationship that you have, companies would be
                     22    more likely to push back.
          23. PAGE 187:06 TO 187:07 (RUNNING 00:00:07.068)

                     06         Q     Okay. Great. I am going to hand you
                     07    what's been marked CX7279.
          24. PAGE 187:12 TO 187:18 (RUNNING 00:00:35.109)

                     12         Q     And this is Bates-stamped QNDCAL04966103.
                     13    This is an e-mail from you to Sanjay Jha, dated
                     14    July 2007. Do you see that?
                     15         A     Yeah.
                     16         Q     And it's attaching a Berlin Strategic
                     17    Committee Discussion. See that?
                     18         A     Yeah.
          25. PAGE 187:19 TO 187:23 (RUNNING 00:00:14.436)

                     19         Q     And did you draft this document?
                     20         A     Did I draft the -- the PowerPoint?
                     21         Q     Yeah.
                     22         A     I doubt it. I'm sure I read it, but I'm
                     23    sure somebody else drafted it.
          26. PAGE 209:18 TO 209:19 (RUNNING 00:00:07.202)

                     18         Q     Okay.      I'm going to hand you what's been
                     19    marked CX7233.
          27. PAGE 209:24 TO 210:09 (RUNNING 00:00:49.314)

                   24                 And this has a Bates-stamp
                   25      Q2017MDL1_2696656.
             00210:01      BY MS. MILICI:
                   02           Q     And this is an e-mail to you and Steve
                   03      Altman, Bill Keitel, Don Rosenberg, Stu Francis from
                   04      David Wise, attaching a Berlin presentation. Do you
                   05      see that?
                   06           A     (Examining document).
                   07           Q     And so at this point, this is -- this
                   08      e-mail's dated December 2nd, 2007.
                   09           A     Yes.
          28. PAGE 212:11 TO 215:04 (RUNNING 00:03:23.086)

                     11         Q     Okay. And on the next page, there's,
                     12    again, a list of the pros and cons of Project
                     13    Berlin. Under "Con," there is -- it just says,
                     14    "China." Do you know why China would be identified
                     15    as a con of Project Berlin?
                     16         A     My guess is because of Jing's


CONFIDENTIAL                                                                          page 6
                 Case 5:17-cv-00220-LHK Document 1161-3 Filed 01/07/19 Page 8 of 13
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 3:17:28 PM

                                                             Qualcomm

                   17      presentation or something. I assume that's what it
                   18      is.
                   19           Q     And below that -- to below, that it says,
                   20      "Increase attacks on QTL."
                   21           A     I think that's talking about that issue
                   22      that I said earlier, that if you're a closer partner
                   23      with people, they're more likely to -- they're not
                   24      taking a hard line and look for compromised
                   25      positions as opposed to when they don't like you,
             00213:01      they go after you.
                   02           Q     And when you say being "a closer
                   03      partner," you mean selling them chips; correct?
                   04           A     I mean, not -- the selling of chips is
                   05      the part of the -- is the outcome of a longer
                   06      process which is working with them to create the
                   07      product and getting them new technologies and
                   08      creating markets for new things and inventing the
                   09      next new thing that's going to cause a consumer to
                   10      buy the phone and so on and so forth.
                   11           Q     Is there a reason that QTL couldn't do
                   12      those things without selling chips?
                   13           A     It was just harder to get technology into
                   14      the market like I said earlier. And it's harder to
                   15      create the relationship if you're not in there with
                   16      them actually helping them get the product to
                   17      market. It's a little more attenuated of a
                   18      relationship.
                   19           Q     So as I understand, selling chips is a
                   20      critical part of that relationship that helps QTL;
                   21      is that correct?
                   22           A     Selling chips is sort of the outcome of
                   23      having this good relationship. I mean, you have a
                   24      relationship with the company. You work with them
                   25      to develop a product. And then when that product is
             00214:01      successful, you sell chips into it. But the selling
                   02      of chips -- the working with them and the stuff that
                   03      all leads into selling the chips is a -- creates a
                   04      lot of goodwill between companies because you're
                   05      helping them get a new out to market.
                   06           Q     That's why I'm confused. Why couldn't
                   07      QTL do all those things leading up to developing a
                   08      product working with somebody to develop a product
                   09      if it wasn't selling chips?
                   10           A     Because it doesn't have the -- the
                   11      product is built around the chip. The chip is like
                   12      the core of the product, and people put their stuff
                   13      around it and so forth. But the chip is kind of the
                   14      thing that makes the product. So they want the next
                   15      new technology in the chip and they want to work
                   16      with us so that -- it's not -- especially in the old
                   17      days it wasn't that easy. You put a chip on the
                   18      Board and sometimes the radio stuff didn't work
                   19      right or you had the wrong component.
                   20                 There's lots of reasons you had trouble
                   21      getting a product to market even after getting the
                   22      chip. So having the people who developed it and
                   23      could help you debug the software and hardware and
                   24      all that stuff -- there's a huge amount of benefit
                   25      to that.
             00215:01                 If you weren't selling the chips, it
                   02      wouldn't be that intimately related to the
                   03      development of a new product. It's just one more
                   04      step removed.
          29. PAGE 216:07 TO 216:10 (RUNNING 00:00:29.259)

                     07           Q      I'm going to hand you what's been marked


CONFIDENTIAL                                                                          page 7
                 Case 5:17-cv-00220-LHK Document 1161-3 Filed 01/07/19 Page 9 of 13
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 3:17:28 PM

                                                             Qualcomm

                     08    CX7234. It's a large document. And I apologize to
                     09    the environment. And this has a Bates number of
                     10    QNDCAL02797418.
          30. PAGE 216:14 TO 216:22 (RUNNING 00:00:23.383)

                     14         Q     And this -- this is an e-mail from Bill
                     15    Keitel that says, "Soft copy of January 11th board
                     16    materials attached." Do you see that?
                     17         A     Yes.
                     18         Q     And do you recognize this as the board
                     19    materials from a discussion with -- regarding Berlin
                     20    in January of 2008?
                     21         A     I mean, I -- just because I see it here,
                     22    I don't remember this specific document.
          31. PAGE 217:01 TO 217:07 (RUNNING 00:00:19.603)

             00217:01           Q     And at page 4 of the PowerPoint, it says,
                   02      "Preliminary recommendation, spin off QCT to
                   03      shareholders." Do you see that?
                   04           A     Yes.
                   05           Q     And that was management's recommendation
                   06      as of July 11th -- January 11th; is that correct?
                   07           A     Looks like it, yes.
          32. PAGE 217:18 TO 218:12 (RUNNING 00:00:45.526)

                   18                 All right. Sorry.
                   19                 We were very close to doing the spin.
                   20      That was for sure.
                   21           Q     You had come up with a name for the new
                   22      company?
                   23           A     I think -- actually, did they? Is it in
                   24      here somewhere? I can't remember, actually.
                   25           Q     No, you --
             00218:01           A     It was the first one they had bought all
                   02      the advertising for that we launched BREW.
                   03           Q     Have you determined who was going to be
                   04      CEO of the new company?
                   05           A     I assume Sanjay was going to take the
                   06      chip business.
                   07           Q     And --
                   08           A     Actually, I should say more than that.
                   09      I'm sure Sanjay was going to take it.
                   10           Q     So you did come very, very close to doing
                   11      this --
                   12           A     Yes.
          33. PAGE 218:15 TO 219:08 (RUNNING 00:01:03.970)

                   15           Q     And what happened between January of 2008
                   16      and your decision to -- to not go forward with
                   17      Berlin?
                   18           A     Like why did I come to that decision?
                   19           Q     Yes.
                   20           A     I guess I -- I don't -- I'm not sure I
                   21      was ever completely sold that it was the right thing
                   22      to do. Although everybody wanted to do it. And in
                   23      the end, I decided that the -- I didn't agree with
                   24      the balance of synergies and dyssynergies, and it
                   25      turned out I was right.
             00219:01           Q     What do you mean, it turned out you were
                   02      right?
                   03           A     We solved the Nokia -- we settled with
                   04      Nokia. And the fact the businesses were together.
                   05      The company grew 30 percent a year for a bunch of
                   06      years. Quadrupled the revenues, doubled the market
                   07      cap. It was the right now business decision. And I


CONFIDENTIAL                                                                          page 8
                Case 5:17-cv-00220-LHK Document 1161-3 Filed 01/07/19 Page 10 of 13
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 3:17:28 PM

                                                             Qualcomm

                     08    think even Sanjay today would tell you that.
          34. PAGE 221:07 TO 221:10 (RUNNING 00:00:21.017)

                     07               And CX7252 has a Bates-stamp
                     08    Q2017MDL1_00026705. And these are minutes of a
                     09    meeting of the board of directors of Qualcomm, dated
                     10    February 28th, 2008.
          35. PAGE 221:23 TO 222:01 (RUNNING 00:00:11.640)

                   23           Q     Do you recall this meeting?
                   24           A     I don't remember the specifics of it, but
                   25      I -- like I said, I was sure the board had to have
             00222:01      agreed. So.
          36. PAGE 222:08 TO 222:22 (RUNNING 00:00:35.532)

                     08         Q     And the board minutes continue, "At
                     09    Dr. Irwin Jacobs's request, Dr. Paul Jacobs updated
                     10    the board noting that it was management's current
                     11    recommendation that its decision to spin the chip
                     12    business is deferred." Do you see that?
                     13         A     Yes.
                     14         Q     And it says: "Dr. Paul Jacobs briefed the
                     15    board on the reasoning behind management's
                     16    recommendation noting that the strategic landscape
                     17    had changed, in particular with respect to China's
                     18    decision to restructure its operators and to allow
                     19    for broader competition for standards against
                     20    TDS-CDMA." Do you see that?
                     21         A     I do -- and I didn't remember that aspect
                     22    of it. I do see that.
          37. PAGE 225:15 TO 226:20 (RUNNING 00:01:51.735)

                   15            Q    Okay. I'm going to hand you what's been
                   16      marked CX7035. This has a Bates-stamp
                   17      Q2017MDL1_2697467. And this is an e-mail from Steve
                   18      Altman to you and Don Rosenberg dated February 27th.
                   19                 (Exhibit CX7035 marked)
                   20                 THE WITNESS: (Examining document).
                   21      BY MS. MILICI:
                   22            Q    Do you see that?
                   23            A    Yes.
                   24            Q    And that's the day before the meeting in
                   25      which you recommended not going forward with Berlin
             00226:01      to the board; is that correct?
                   02            A    Yes.
                   03            Q    And what Steve writes is, "Here's one way
                   04      we can view the China situation having positive
                   05      change in our thinking."
                   06                 And then the second paragraph says,
                   07      "Since our preliminary recommendation to spin, China
                   08      has reorganized the carriers and China Telecom will
                   09      own the cdma2000 network. This is extremely
                   10      positive news for us. From a spin perspective, it
                   11      militates against spinning." Do you see that?
                   12            A    Yes.
                   13            Q    And is that the China restructuring that
                   14      you were then referring to in February the
                   15      February 28th board meeting?
                   16            A    Certainly looks like it, yes. I just
                   17      have to see what -- what Steve actually said here.
                   18      Or does that matter? Do you want me to look at that
                   19      or --
                   20            Q    No. That's okay. I don't have any




CONFIDENTIAL                                                                          page 9
                Case 5:17-cv-00220-LHK Document 1161-3 Filed 01/07/19 Page 11 of 13
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 3:17:28 PM

                                                             Qualcomm

          38. PAGE 226:19 TO 229:13 (RUNNING 00:03:52.507)

                   19      or --
                   20           Q     No. That's okay. I don't have any
                   21      questions about that.
                   22                 If you look at -- towards the end of the
                   23      paragraph there, it says, "If you consider the fact
                   24      that the only companies that have attacked us today
                   25      are companies that have essentially purchased little
             00227:01      or no ASICs from us" -- do you see that?
                   02           A     Yes.
                   03           Q     Do you understand that to be true, that
                   04      the companies that had attacked Qualcomm up to that
                   05      date had been companies that did not purchase many
                   06      ASICs from Qualcomm?
                   07           A     I mean, certainly -- this was back in the
                   08      day -- it was Nokia and Ericsson. Nokia bought TI.
                   09      Ericsson did their own chips. Broadcom wasn't --
                   10      wouldn't have bought chips, anyways. TI, of course,
                   11      not either. NEC and Panasonic, I think were DoCoMo
                   12      companies so they were probably getting their WCDMA
                   13      chips from DoCoMo. So, yeah, I think that's right.
                   14           Q     And then he continues you can understand
                   15      how the combination of QCT with QTL greatly enhances
                   16      QTL's success. See that?
                   17           A     Yes.
                   18           Q     And that's because customers of QCT are
                   19      less likely to attack QTL; is that correct?
                   20           A     I mean, it was this thing that I was
                   21      saying earlier, that, you know, you keep a positive
                   22      relationship because you're working together on
                   23      the -- on getting the products out to market. So,
                   24      yes. I mean, that's -- that's the -- that's the
                   25      point I made earlier; that people working with the
             00228:01      chip business created a positive relationship for --
                   02      that helped QTL do licensing negotiation.
                   03           Q     And that continues: As cdma2000 and OEMs
                   04      desire to participate in its further market share,
                   05      OEMs will remain reliant on us for continued supply
                   06      and will need to maintain positive relationships
                   07      with us. Do you see that?
                   08           A     Yes.
                   09           Q     And at this point, were other chip makers
                   10      selling cdma2000 chips?
                   11           A     I believe so, because earlier, it says
                   12      today, QC is by far the leading cdma2000 ASIC
                   13      supplier. And then it says why: Because people
                   14      thought WCDMA was the market. So we -- we were the
                   15      leader in that market.
                   16           Q     And according to Steve, OEMs will remain
                   17      reliant on Qualcomm for continued supply.
                   18           A     Because up to that point, other chip
                   19      manufacturers hadn't put a lot of effort into
                   20      cdma2000 because they thought it was a slow-growth
                   21      market.
                   22           Q     Okay. And it's this dynamic you were
                   23      reporting on to the board the next day on
                   24      February 28, 2008; is that correct?
                   25           A     I don't know whether I adopted Steve's
             00229:01      point of view exactly, but certainly aspects of it,
                   02      I -- I adopted. It's hard to remember exactly.
                   03           Q     Okay. You referred a number of times to
                   04      the positive relationship with chip manufacturers.
                   05      I mean -- strike that. Let me start over.
                   06                 You referred a number of times to having
                   07      positive relationships with OEMs as a result of
                   08      selling chips; is that correct?

CONFIDENTIAL                                                                          page 10
                Case 5:17-cv-00220-LHK Document 1161-3 Filed 01/07/19 Page 12 of 13
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 3:17:28 PM

                                                             Qualcomm

                     09         A     I mean, that it helped create a more
                     10    positive relationship, yes.
                     11         Q     OEMs have frequently complained about
                     12    Qualcomm's royalty rates; is that correct?
                     13         A     Yes.
          39. PAGE 230:02 TO 230:07 (RUNNING 00:00:17.550)

                     02         Q     I wasn't asking whether you thought
                     03    Qualcomm's conduct was unfair. I was asking whether
                     04    companies that buy chips from Qualcomm complain that
                     05    Qualcomm's royalties are unfair?
                     06         A     I agreed. I said, yes, there are some
                     07    companies that complain about that.
          40. PAGE 231:01 TO 231:02 (RUNNING 00:00:04.806)

             00231:01           Q     I'm going to hand you what's been marked
                   02      as CX7244.
          41. PAGE 231:07 TO 231:12 (RUNNING 00:00:27.817)

                     07               So this is CX7244. Bates-stamped
                     08    Q2017MDL1_01442150.
                     09    BY MS. MILICI:
                     10         Q     And this is an e-mail exchange from 2011
                     11    about ZTE.
                     12         A     Yes.
          42. PAGE 231:13 TO 231:19 (RUNNING 00:00:21.352)

                     13           Q      Do you recall negotiations with ZTE from
                     14    2011?
                     15         A     Oooh. I don't -- I remember negotiations
                     16    with ZTE. Whether I remember the specific ones in
                     17    2011, I probably don't. But I might remember
                     18    aspects of it and just not know that was the date
                     19    that it happened.
          43. PAGE 233:11 TO 233:21 (RUNNING 00:00:27.204)

                     11         Q     And do you know what a Strategic Fund is?
                     12         A     That can mean lots of things. But I
                     13    assume that was either a marketing fund, or a
                     14    product- development fund, or something that we
                     15    contributed to help them with their business --
                     16         Q     And --
                     17         A     -- and us.
                     18         Q     Sorry. And the Strategic Fund was being
                     19    offered to ZTE in the context of a license
                     20    negotiation; is that correct?
                     21         A     Looks like that from this document.
          44. PAGE 233:22 TO 234:13 (RUNNING 00:01:03.713)

                   22           Q     And the first bullet says, "ZTE is still
                   23      not satisfactory [sic] with our proposal. They
                   24      agreed that based on their calculation with the 2010
                   25      numbers, royalty paid versus chips purchased, they
             00234:01      still cannot meet the goal of reducing their royalty
                   02      to 3.5 percent. The result is 4 percent, even when
                   03      the 2015 Strategic Fund rate of 2.5 percent
                   04      applied." Do you see that?
                   05           A     Yes.
                   06           Q     And your understanding that ZTE was
                   07      looking at the -- it was calculating the Strategic
                   08      Fund as a reduction of the royalty payment?
                   09           A     I mean, I read what it says here, it
                   10      looks like that was how they were mixing the dollars
                   11      together. Generally, with a Strategic Fund, there


CONFIDENTIAL                                                                          page 11
                Case 5:17-cv-00220-LHK Document 1161-3 Filed 01/07/19 Page 13 of 13
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 3:17:28 PM

                                                    Qualcomm

                     12    were requirements to do something -- product
                     13    development, marketing, those kinds of things, so --




                                                             TOTAL: 1 CLIP FROM 1 DEPOSITION (RUNNING 00:33:40.881)




CONFIDENTIAL                                                                                                   page 12
